By the Court.

Lumpkin, J.,
delivering the opinion.
The plaintiffs, by their counsel, offered to show that they had a statutory title to the negroes in dispute; that they had exercised acts of ownership over the property adverse to the rights of Andrews, the husband and the vendor of the defendant, for fifteen years, having hired out the property whenever they chose to do so, and having exercised various other acts of ownership, and that said Andrews had recognized the title of the plaintiffs during the whole of said period. They proposed, further, to show that the defendant, Davis R. Andrews, bought the property which is the subject of the suit with notice of all the facts in relation to the trust under the will; which motion was overruled by the Court, the Court holding that the evidence would be unavailable, unless the plaintiff should bring home to the defendant knowledge if the parol trust.
Suppose it be true, that the plaintiffs have acquired a complete statutory title to the slaves in controversy, as against James G. Andrews, is it necessary, to enable them to recover the property of his vendee, that he should have notice of their title, under which they claimed and exercised the right to control these negroes? The offer rejected by the Court concedes that he had notice of the supposed trust under the will of old man Bonner. True, this Court has decided that no sufficient trust was created by that instrument. If, however, the plaintiffs have held the property for fifteen years, under a parol trust adversely to James G. Andrews, can he defeat a statutory title thus acquired by selling the negroes to the defendant, with or without notice?
• As no argument has been submitted upon this view of the case, and being uncertain whether we comprehend correctly the bill of exceptions as amended by the presiding Judge, touching this matter, we prefer to remand the cause for a rehearing.
Judgment reversed.